                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:17-HC-2005-D


ANGELO APPLEWHITE,                      )
                                        )
                      Petitioner,       )
                                        )
               v.                       )                  ORDER
                                        )
LARRYDAIL,                              )
                                        )
                      Respondent.       )


       On January 6, 2017, Angelo Applewhite ("Applewhite"), a state inmate proceeding pro se,

filed a petition for a writ ofhabeas corpus under 28 U.S.C. § 2254 [D.E. 1]. OnApril19, 2018, the

court conducted its initial review and allowed the action to proceed [D.E. 12]. On May 14,2018,

respondent answered\the petition [D.E. 16] and moved for summary judgment [D.E. 17]. Pursuant·

to Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (per curiam), the court notified

Applewhite about the motion for summary judgment, the consequences of failing to respond, and

the response deadline [D.E. 21]. Applewhite responded in opposition [D.E. 22]. As explained

below, the court grants respondent's motion for summary judgment.

                                               I.

       On January 10, 2005, Applewhite pleaded guilty in Wayne County Superior Court to first-

degree rape of a child in vio1ationofN.C. Gen. Stat.§ 14-27.2(a)(1). See Resp'tEx. 1 [D.E. 19-1]

(plea transcript). The sentencing court found that Applewhite had a prior record level II and

sentenced him to a term of imprisonment of 288-355 months. See Resp't Ex. 2 [D.E. 19-2]

(judgment and commitment form). Applewhite did not appeal.
       On June 10, 2016, Applewhite filed a pro se motion for appropriate relief ("MAR") in Wayne

County Superior Court. See [D.E. 19] 1; Resp't Ex. 3 [D.E. 19-3]. On August 3, 2016, the court

summarily denied the MAR because Applewhite failed to include affidavits in support as required

by N.C. Gen. Stat. § 15A-1420. See Resp't Ex. 4 [D.E. 19-4]. On August 25, 2016, Applewhite

filed a pro se certiorari petition in the North Carolina Court of Appeals. See Resp't Ex. 5 [D.E. 19-

5]. On September 13, 2016, the North Carolina Court of Appeals denied the petition. See Resp't

Ex. 7 [D.E. 19-7]. On October 4, 2016, Applewhite filed a prose petition for discretionary review

in the Supreme Court ofNorth Carolina. See Resp't Ex. 8 [D.E. 19-8]. On December 8, 2016, the

Supreme Court ofNorth Carolina dismissed the petition. See Resp't Ex. 9 [D.E. 19-9]. On January

6, 2017, Applewhite filed a section 2254 petition in this court. See Pet. [D.E. 1].

       Applewhite makes four claims: (1) the sentencing court relied upon an incorrect sentencing

chart, (2) the sentencing court improperly determined Applewhite's prior record level by considering
                                      '
a non-felony conviction, (3) the sentencing court enhanced Applewhite's sentence beyond the

presumptive range without a jury finding required for an aggravated-range sentence, and (4) another

Wayne County defendant convicted of the same crime received a more favorable sentence than

Applewhite despite that defendant's higher prior record level. See Pet. [D.E. 1].

                                                 II.

       Summary judgment is appropriate when, after reviewing the record taken as a whole, no

genuine issue of material fact exists, and the moving party is entitled to judgment as a matter oflaw.

Anderson v. Liberty Lobby. Inc., 477 U.S. 242, 247-48 (1986). The party seeking summary

judgment bears the initial burden of demonstrating the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has met its burden, the

nonmoving party may not rest on the allegations or denials in its pleading, Anderso!l, 477 U.S. at


                                                  2
248-49, but "must come forward with specific facts showing that there is a genuine issue for trial,"

Matsushita Elec. Indus. Co; v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (emphasis and

quotation omitted). A trial court reviewing a motion for summary judgment should determine

whether a genuine issue of material fact exists for trial. See Anderso!l, 4 77 U.S. at 249. In making

this determination, the court must view the evidence and the inferences drawn therefrom in the light

most favorable to the nonmoving party. See Scott v. Harris, 550 U.S. 372, 378 (2007).

        Respondent argues that Applewhite's petition is untimely. See [D.E. 20] at 8-15. The

Nl.titerrorism and Effective Death Penalty Act of 1996 ("AEDPA") requires an individual in custody

pursuant to the judgment of a state court to file any application for a writ of habeas corpus within

one year of the latest of:

        (A) the date on which the judgment became final by the conclusion of direct review
        or the expiration of the time for seeking such review;

        (B) the date on which the impediment to filing an application created by State action
        in violation of the Constitution or laws of the United States is removed, if the
        applicant was prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was initially recognized by the
        Supreme Court, if the right has been newly recognized by the Supreme Court and
        made retroactively applicable to cases on collateral review; or

        (D) the date on which the factual predicate of the claim or claims presented could
        have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1); see Frasch v. Peguese, 414 F.3d 518, 521 (4th Cir. 2005). The limitation

period under section 2244(d)(1) is tolled during the time in which "a properly filed application for

State post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending." 28 U.S.C. § 2244(d)(2).

        Because Applewhite did not appeal his conviction to the North Carolina Court of Appeals,

judgment became final when the fourteen-day time period to serve notice of appeal expired on


                                                  3
January 25, 2005. See N.C. R. App. P. 4(a)(2); Gonzalez v. Tluiler, 565 U.S. 134, 150 (2012). The

statutory period then began to run on that date, and it ran uninterrupted for 365 days until it expired

on January 25, 2006. See, e.g., Minter v. Beck, 230 F.3d 663, 665 (4th Cir. 2000). Applewhite's

June 2016 MAR did not reopen his time for filing a habeas petition. See id.

       To the extent that Applewhite contends that the AEDPA limitation period instead should run

from ''the date on which the constitutional right asserted was initially recognized by the Supreme

Court," 28 U.S.C. § 2244(d)(l)(C), Applewhite seeks to rely on Blakely v. Washingto!!, 542 U.S.

296 (2004). The United States Supreme Court decided Blakely before Applewhite's conviction and

sentence. Thus, section 2244(d)(1)(C) provides no relief.

       To the extent that Applewhite contends that the AEDPA limitation period should run from

''the date on which the factual predicate of the claim or claims presented could have been discovered

through the exercise of due diligence," 28 U.S.C. § 2244(d)(1 )(D), the factual predicate for the first

three claims could have been known at Applewhite's sentencing. The fourth claim's factual

predicate could have been known on October 5, 2005, the date Larry Donnell Jones ("Jones") was

resentenced in Wayne County Superior Court. See Jones v. North Carolin~ No. 5:08-HC-2078-H,

2010 WL 11614158, at *1 (E.D.N.C. Jan. 6, 2010) (unpublished). Thus, absent equitable tolling,

the petition is untimely.

       AEDPA's one-year limitation period is subject to equitable tolling. See Holland v. Florid~

560 U.S. 631, 645-49 (2010). Equitable tolling applies only if a petitioner shows "(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way

and prevented timely filing." Id. at 649 (quotation omitted); see Green v. Johnso!!, 515 F.3d 290,

304 (4th Cir. 2008). A court may allow equitable tolling under section 2244 "in those rare instances

where-due to circumstances external to the party's own conduct-it would be unconscionable to


                                                  4
enforce the limitation period against the party and gross injustice would result." Green, 515 F.3d

at 304 (quotation omitted); see Jackson v. Kelly, 650 F.3d 477, 491-92 (4th Cir. 2011). "[A]ny

invocation of equity to relieve the strict application of a statute of limitations," however, "must be

guarded and infrequent, lest circumstances of individualized hardship supplant the rules of clearly

drafted statutes." Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000).

        Applewhite has not explained why he could not file his MAR within the year following either

his conviction or the 2005 resentencing of Jones. The record does not reflect circumstances that

prevented Applewhite from timely filing. To the extent that Applewhite alleges unfamiliarity with

the legal process or lack of representation, these are not grounds for equitable tolling. See United

States v.   Sos~ 364 F.3d 507,512-13   (4thCir. 2004); Harris, 209 F.3dat330-31 (collecting cases).

Thus, because Applewhite has not made the requisite showing, eqUitable tolling does not apply, the

petition is untimely, and respondent is entitled to summary judgment.

        Alternatively, Applewhite's arguments fail on the merits. First, Applewhite contends that

the sentencing court used an incorrect sentencing chart. On the offense date of September 1, 1998,

first-degreerapeofachild was a Class B1 felony. See Resp'tEx. 1 [D.E. 19-1]; Resp'tEx. 2 [D.E.

19-2];N.C. Gen. Stat.§ 14-27.2(a)(1),(b)(1995). At sentencing, thecourtassignedApplewhitetwo

prior record level points. See Resp't Ex. 2 [D.E. 19-2]. The structured sentencing grid in effect for

offenses committed between December 1, 1995, and December 1, 2009, provided that -an offender

with at least one prior record level point was deemed a prior record level II offender. See N.C. Gen.

Stat. § 15A-1340.14(c) (1995). When sentenced in the "presumptive range" for a Class B 1 offense,

a record level II offender would receive a sentence with a minimum duration ofbetween 230 months

and 288 months' imprisonment. See N.C. Gen. Stat.§ 15A-1340.17(c) (1Q95); [D.E. 19-10]. The

statute explicitly notes that "any minimum term of imprisonment in [the presumptive] range is


                                                  5
permitted unless the court finds ... that an aggravated or mitigated sentence is appropriate." Id. §

15A-1340.17(c)(2).

       Pursuant to his Class B 1 felony conviction, Applewhite was sentenced to a minimum of288

months' imprisonment-the top of the presumptive range-and a maximum of 355 months'

imprisonment. See Resp't Ex. 2 [D.E. 19-2]. The applicable structured sentencing grid confirms

thatthiswasthecorrectmaximum term. See N.C. Gen. Stat.§ 15A-1340.17(e) (1995). Thus, the

sentencing court applied the correct sentencing chart, and Applewhite's argument fails.

       To the extent that Applewhite seeks to apply the 2009 structured sentencing grid amendments

to his case, the structured sentencing amendments of2009 apply only to offenses committed on or

after December 1, 2009. See State v. Lee, 228 N.C. App. 324, 327, 745 S.E.2d 73, 75 (2013).

Applewhite committed the offense on September 1, 1998. "Trial courts are required to enter

criminal judgments in compliance with the sentencing provisions in effect at the time ofthe offense."

State v. Whitehead, 365 N.C. 444, 447, 722 S.E.2d 492, 495 (2012). Thus, the court rejects this

argument.

       Second, Applewhite contends thatthe sentencing court erred by considering a misdemeanor

conviction when determining his prior offense level for felony sentencing. See Pet. [D.E. 1] 6.

Applewhite admits that his 1998 conviction was a Class 1 misdemeanor pursuant to N.C. Gen. Stat.

§ 90-108(b).   See Pet'r's Resp. [D.E. 22] 4-5; [D.E. 22-1] 5-8.          Each non-traffic Class 1

misdemeanor conviction, such as the conviction in question, contributes one point to a defendant's

prior record level for felony sentencing. See N.C. Gen. Stat. § 15A-1340.14(b)(5). Thus, the

sentencing court properly considered this conviction.

       Next, Applewhite contends that his sentence exceeds the presumptive range for his criminal ·

history and offense level. In Blakely, 542 U.S. at 303--04, the United States Supreme Court held


                                                 6
that, other than the fact of a prior conviction, any fact that increases' the penalty for a crime beyond

the prescribed statutory maximum for the crime must be submitted to the jury and proved beyond

a reasonable doubt or be admitted by the defendant. North Carolina's statutory framework allows

the sentencing court to determine whether to sentence a defendant to a term of imprisonment within

the mitigated, presumptive, or aggravated range. See N.C. Gen. Stat.§ 15A-1340.13(c), (e). To

deviate from the presumptive range, the sentencing court must make written findings of aggravation

or mitigation and weigh various factors to determine the defendant's sentence. See N.C. Gen. Stat.

§ 15A-1340.16(b), (c); State v. Bright, 135 N.C. App. 381, 382, 520 S.E.2d 138, 139 (1999).

        Applewhite's minimum sentence of288 months' incarceration was equal to both the top of

the presumptive range and the bottom: of the aggravated range.               See N.C. Gen. Stat. §

15A-1340.17(c) (1995). When a minimum sentence falls in an overlapping area between the

presumptive range and the aggravated range, the sentence still remains within the presumptive range.

See,~, Statev. Twit1;y,212N.C.App.        100, 111,710 S.E.2d421,430 (2011); Statev. Daniels,203

N.C. App. 350, 355, 691 S.E.2d 78, 81 (2010); State v. Allah, 168 N.C. App. 190, 197-98, 607

S.E.2d311, 316-17 (2005); Statev. Ramirez, 156N.C. App. 249,259,576 S.E.2d 714,721 (2003).-

No "clearly established federal law'' requires "aggravating factors be found where a sentence falls

within both the presumptive and aggravated ranges." Seymore v. Hall, No. 5: 10-HC-2169-FL, 2011

WL677287,at*3 (E.D.N.C.Feb.15,2011)(unpublished),awealdismissed,448F.App'x331 (4th

Cir. 2011) (per curiam) (unpublished). Thus, although Applewhite's sentence overlapped with the

aggravated range, Blakely does not require an aggravation finding. Accordingly, the court rejects

Applewhite's third argument.

        Finally, Applewhite argues that his sentence is disproportionate to the sentence received by

Jones. "Constitutional sentencing law does not address the difference between the sentences oftwo


                                                   7
persons convicted of the same particular crime, but rather the proportion between the sentence and

the type of crime cmnmitted." Beachem. v. Williams, 351 F. Supp. 2d 793, 820 (N.D. lll. 2004)

(citing Solem v. Helm, 463 U.S. 277,303 (1983)). Moreover, Applewhite's case is distinguishable

from Jones's case. The court sentenced Jones to 480 to 585 months' imprisonment for first-degree

rape of a child. See State v. Jones,172 N.C. App. 308,316,616 S.E.2d 15,20--21 (2005). After

finding that Jones's sentence exceeded the statutory maximum based on an aggravating factor not

submitted to the jury or admitted by Jones, the North Carolina Court of Appeals remanded for

resentencing. See id. On remand, the court resentenced Jones to 335 to 411 months' imprisonment.

See State v. Jones, 183 N.C. App. 157, 643 S.E.2d 679, at *1 (May 1, 2007) (unpublished table

decision).   By contrast, Applewhite's sentence fell within the presumptive range.           Thus,

Applewhite's fourth claim fails.

                                               m.
       In sum, the court GRANTS respondent's motion for summary judgment [D.E. 17] and

DISMISSES the petition for a writ of habeas corpus [D.E. 1]. The court DENIES a certificate of

appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-C-38 (2003); Slack

v. McDaniel, 529 U.S. 473, 478,483-85 (2000). The clerk shall close the case.

        SO ORDERED. This _f:_ day of January 2019.




                                                        United States District Judge




                                                8
